Order entered September 8, 2016




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                  No. 05-16-00260-CR

                   LAWRENCE RICHARD PARKER, JR., Appellant

                                           V.

                           THE STATE OF TEXAS, Appellee

                    On Appeal from the 199th Judicial District Court
                                 Collin County, Texas
                        Trial Court Cause No. 199-81571-2015

                                       ORDER
      Appellant’s August 30, 2016 second motion for extension of time to file his brief is

GRANTED. Appellant’s brief shall be due on or before September 20, 2016.

                                                  /s/   LANA MYERS
                                                        JUSTICE